The opinion of the court was delivered by
Herd, J.:
This is an action brought by the Board of Public Utilities against the City of Kansas City, Kansas and its three commissioners, John Reardon, Patrick Hanlon and Robert Zahnter, to determine whether the Board of Public Utilities or the City of Kansas City, Kansas has the authority to determine and *2prescribe the manner and procedure used in issuing revenue and refunding revenue bonds pursuant to K.S.A. 13-1252 et seq. On October 23, a three-judge panel on the Wyandotte County District Court ruled that such authority is to be exercised by the City of Kansas City, Kansas. The case was appealed to the Court of Appeals and subsequently transferred to this court.
Due to the urgency of the matter, the parties were given a deadline of November 21, 1979 to file their briefs. The case was argued before this court on November 26, 1979.
After giving the matter due consideration we hold, by a unanimous court, the City of Kansas City, Kansas is vested with the authority to prescribe the procedure and manner of issuing revenue and refunding revenue bonds, pursuant to K.S.A. 13-1252 et seq. The judgment of the three-judge panel is affirmed.
This abbreviated opinion announcing the decision of the court will be supplemented by a formal opinion to be filed at a later date.